DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/23/2022 is acknowledged.  Accordingly, claim 26 has been withdrawn.

Claim Objections
Claim 14 is objected to because of the following informalities:  line 1 recites “claim1” which appears to contain a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 24 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 24 recites “of said adjacent surface mount security barrier” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-10, 12, 16-17, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wicke (NPL; “Concrete barriers save lives”) in view of Hotchkin et al., US 2016/0145819 A1 and Yodock et al., US 2008/0267710 A1.
Regarding claim 1, Wicke discloses a unitary surface mount security barrier (the Examiner takes Official Notice that an Alaska barrier is unitary and surface mount, designed to be portable), the barrier comprising:
a non-metallic matrix comprising concrete (page 1), wherein said security barrier has a mass in excess of 6 tonnes (6 tonnes is equivalent to 13,230 lbs; Wicke discloses that the Alaska barrier is approximately 16,000 lbs).
While Wicke fails to disclose the barrier supporting and encapsulating metallic ballast, Hotchkin teaches a barrier that has ballast in a lower section of the barrier for contributing to the weight of the barrier ([0017], [0070], and [0071]; ballast blocks 31 in Figure 3) to prevent the barrier from shifting if impacted by a vehicle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wicke’s barrier to include ballast if it was desired to increase the weight of the barrier to prevent it from shifting if impacted in view of Hotchkin’s disclosure.
Hotchkin further discloses that the ballast can be comprised of a plurality of blocks of suitable ballast material ([0070]-[0071]).  While the resulting combination fails to disclose that the ballast is metallic, Yodock teaches a barrier having ballast and discloses that the ballast can be metal ([0011] last four lines).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resulting combination to use a metallic ballast since metal is a known material for ballast in view of Yodock’s disclosure.
While the resulting combination fails to disclose that the ratio of metallic ballast to non-metallic matrix is in excess of 1.5:1 by mass, this is a matter of obvious design choice.  It would be obvious to increase the ballast so as to use less concrete and also not require as large of a barrier; it would yield a smaller barrier that would still be sufficiently heavy and sturdy to resist movement if impacted by a vehicle. 
Regarding claim 2, while the resulting combination fails to disclose that the ratio of metallic ballast to non-metallic matrix is in excess of 2:1 by mass, this is a matter of obvious design choice.  It would be obvious to increase the ballast so as to use less concrete and also not require as large of a barrier; it would yield a smaller barrier that would still be sufficiently heavy and sturdy to resist movement if impacted by a vehicle.
Regarding claim 4, the resulting combination includes the barrier having a bottom face and a top face.  Yodock further discloses that the ballast can be secured to the interior of the barrier along the bottom ([0011] last four lines).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the resulting combination to have the metallic ballast comprise a first layer of one or more pieces of metallic ballast located between the bottom face and the top face in view of Yodock’s disclosure.
Regarding claim 5, while the resulting combination fails to disclose the metallic ballast comprising at least a second layer of one or more pieces of metallic ballast located above the first layer and between the top and bottom face, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use at least a second layer of metallic ballast located above the first layer and between the top and bottom face to break up the ballast since it is easier to manipulate smaller pieces of ballast if more weight than the first layer is needed.
Regarding claim 6, while the resulting combination fails to disclose that the matrix extends between said pieces of metallic ballast isolating them from one another, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the matrix (concrete) between the pieces of metallic ballast isolating them from one another to better form a bind and also prevent possible slippage if the metallic ballast is simply laid on top of each other.
Regarding claim 7, Yodock further discloses rectangular through-openings that extend between the side walls to receive the tines of a forklift for handling of the barrier ([0054] and Figure 2).  While the resulting combination fails to disclose one or more lifting points embedded in the barrier, said lifting points comprising two or more box sections extending therethrough and opening on opposing surfaces thereof, the Examiner takes Official Notice that providing box sections as lifting points is old and well-known; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resulting combination to have two or more box sections embedded in the barrier and extending through and opening on opposing surfaces in view of Yodock’s disclosure and the fact that providing box sections as lifting points is old and well-known.
Regarding claim 9, since Hotchkin discloses blocks of ballast, the resulting combination includes one or more pieces of metallic ballast, each said piece comprising a single elongate section of metallic billet (which is just a solid length of material).
Regarding claim 10, since Hotchkin discloses that the ballast is in a lower section of the barrier (Abstract and [0034]), the resulting combination makes obvious that the mass of the metallic ballast is biased towards a bottom face of the security barrier and wherein the first layer of at least one piece of metallic ballast is located in a lower 50% of the height of the security barrier.
Regarding claim 12, since Hotchkin discloses that the ballast is in a lower section of the barrier (Abstract and [0034]) to prevent the barrier from shunting upon impact, it is an obvious modification to provide the first layer of at least one piece of metallic ballast comprising in excess of 60% of the metallic ballast so that the majority of the weight is at the bottom.
Regarding claim 16, the 7.5 tonnes claimed is equivalent to 16,537.5 lbs.  Since Wicke discloses that the Alaska barrier is approximately 16,000 lbs, one of ordinary skill in the art could easily achieve 16,537.5 lbs based on obvious design choice.  The limitation following “optionally” is not required.
Regarding claim 17, the Examiner takes Official Notice that the Alaska barrier as disclosed by Wicke is known to include a bench or seat attached to one or more sides thereof.  While the resulting combination fails to disclose that the bench or seat is attached to said lifting point, this is an obvious modification based on design choice.
Regarding claim 22, Applicant admits in the specification that providing one or more fence post holes extending downwardly into a top surface of a barrier is known (page 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the barrier of the resulting combination to include one or more fence post holes extending downwardly into a top surface if it was desired to install a fence on top to increase the height of the barrier.
Regarding claim 23, Applicant admits in the specification that providing one or more post footing extending downwardly into a top surface of a barrier to receive a post is known (page 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the barrier of the resulting combination to include one or more fence post holes extending downwardly into a top surface if it was desired to install a fence on top to increase the height of the barrier or to install signage.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wicke in view of Hotchkin and Yodock as applied to claim 1, further in view of Maydew, US 10,101,132.
Regarding claim 14, Wicke discloses that the barrier is reinforced with steel rods (additionally, as is known in the art, the Alaska barrier comprises the steel rod reinforcement embedded within the concrete body of the barrier).  While one of ordinary skill in the art could consider the steel rod reinforcement to be a rebar cage but it is not explicitly disclosed, Maydew teaches a barrier and discloses a steel rebar cage (44) embedded in concrete.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resulting combination to substitute the steel rod reinforcement to be a rebar cage in view of Maydew’s disclosure as an alternate way to reinforce the concrete barrier.  The resulting combination includes the rebar cage being substantially embedded within the matrix below the surface of said security barrier and surrounding said ballast within said matrix.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wicke in view of Hotchkin and Yodock as applied to claim 1, further in view of Price, US 2017/0130411.
Regarding claim 18, while the resulting combination fails to disclose a plurality of metal feet extending from a bottom surface thereof, Price teaches a barrier and discloses metal feet (21c) to increase friction between the barrier and the road surface ([0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the resulting combination to include a plurality of metal feet extending from a bottom surface thereof in view of Price’s disclosure to increase friction between the barrier and the road surface to minimize movement.
Regarding claim 20, while the resulting combination fails to disclose an anti-skid tray, the Examiner takes Official Notice that a barrier having a base plate is old and well-known.  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a base plate or tray based on obvious design choice.  The limitation of the tray being steel is a matter of obvious design choice, since it has been held that selecting a known material based on its suitability for its intended use is a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  While the resulting combination fails to disclose a plurality of metal feet extending downwardly from the steel tray, Price teaches a barrier and discloses metal feet (21c) to increase friction between the barrier and the road surface ([0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the resulting combination to include a plurality of metal feet extending downwardly from the steel tray in view of Price’s disclosure to increase friction between the barrier and the road surface to minimize movement.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wicke in view of Hotchkin, Yodock, and Price as applied to claim 18, further in view of Maydew, US 10,101,132.
Regarding claim 14, Wicke discloses that the barrier is reinforced with steel rods (additionally, as is known in the art, the Alaska barrier comprises the steel rod reinforcement embedded within the concrete body of the barrier).  While one of ordinary skill in the art could consider the steel rod reinforcement to be a rebar cage but it is not explicitly disclosed, Maydew teaches a barrier and discloses a steel rebar cage (44) embedded in concrete.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resulting combination to substitute the steel rod reinforcement to be a rebar cage in view of Maydew’s disclosure as an alternate way to reinforce the concrete barrier.  The resulting combination includes the rebar cage being substantially embedded within the matrix below the surface of said security barrier and surrounding said ballast within said matrix.
Price further discloses that the feet (21c) can be integral metal protrusions ([0024]).  In view of the resulting combination comprising a steel rebar cage and Price’s disclosure that the feet can be integral metal protrusions, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the steel rebar cage to have portions extend downwardly as metal protrusions serving as feet.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wicke in view of Hotchkin and Yodock as applied to claim 22, further in view of Serravalle, EP 0844335 A1.
Regarding claim 24, Serravalle teaches a security fence comprising a plurality of concrete barrier with a fence post located in one or more fence post holes and at least one fence panel attached to fence posts of said adjacent surface mount barrier (Figure 1).  It would have been obvious to one of ordinary skill in the art to modify the barrier of the resulting combination to be a security fence comprising a plurality of concrete barriers with a fence post located in one or more fence post holes and at least one fence panel attached to fence posts of said adjacent surface mount barrier in view of Serravalle’s disclosure if a security fence was desired to form a greater barrier.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wicke in view of Hotchkin and Yodock as applied to claim 23, further in view of Gerrard et al., US 10,837,148.
Regarding claim 25, Applicant admits in the specification that a security fence with a post footing for receiving a security barrier post is known, and that the post footing may receive a spring steel impact post is known (page 4).  Gerrard teaches a plurality of barriers which each have a spring steel security post, and a flexible barrier (cables 28) extending between the security posts of adjacent barriers, wherein the flexible barrier is either permanently attached to said security posts or is releasable from said security posts to create an openable barrier (cables are attached to posts with U-bolts forming a clamp; column 6 lines 5-16).  It would have been obvious to one of ordinary skill in the art to modify the barrier of the resulting combination to be a security fence comprising a plurality of surface mount security barriers according to claim 23, a spring steel post located in the security post footing of adjacent surface mount security barriers and a further security barrier comprising either one or more flexible barrier or a rigid barrier extending between the security posts of said adjacent surface mount security barriers, and wherein said flexible or rigid barrier is either permanently attached to said security posts, or is releasable from said security posts to create an openable barrier in view of Gerrard’s disclosure if a security fence was desired to form a greater barrier.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  Nagle, US 5,651,635 is cited for the teaching of a concrete barrier with a reinforcement cage.  Urlberger, US 4,406,563 is cited for the teaching of a transportable barrier with ballast blocks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671